59 N.Y.2d 726 (1983)
Geneseo Police Benevolent Association, Council 82, American Federation of State, County and Municipal Employees, AFL-CIO, Respondent,
v.
Village of Geneseo, Appellant.
Court of Appeals of the State of New York.
Decided May 5, 1983.
John P. MacArthur for appellant.
Peter Henner and Christopher H. Gardner for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (91 AD2d 858).